Exhibit 10.4




AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT
(SLA)
This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is dated as of December 4, 2019 (the “Effective Date”) among
SUNNOVA EZ-OWN PORTFOLIO, LLC, a Delaware limited liability company (the
“Borrower”), SUNNOVA SLA MANAGEMENT, LLC, a Delaware limited liability company,
as manager (in such capacity, the “Manager”), SUNNOVA SLA MANAGEMENT, LLC, a
Delaware limited liability company, as servicer (in such capacity, the
“Servicer”), SUNNOVA ASSET PORTFOLIO 7 HOLDINGS, LLC, a Delaware limited
liability company (the “Seller”), the financial institutions parties hereto
(each such financial institution (including any Conduit Lender), a “Lender” and
collectively, the “Lenders”), each Funding Agent representing a group of Lenders
party hereto (each a “Funding Agent” and, collectively, the “Funding Agents”),
and CREDIT SUISSE AG, NEW YORK BRANCH, as agent for the Lenders (in such
capacity, the “Agent”).
RECITALS:
WHEREAS, the Borrower, the Manager, the Servicer, the Seller, the Lenders, the
Funding Agents, the Agent, Wells Fargo Bank, National Association, as paying
agent, and U.S. Bank National Association, as custodian, entered into the
Amended and Restated Credit Agreement, dated as of March 27, 2019 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, in accordance with Section 10.2 of the Credit Agreement, the parties
hereto desire to amend the Credit Agreement subject to the terms hereof;
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows
(except as otherwise defined in this Amendment, terms defined in the Credit
Agreement are used herein as defined therein):
SECTION 1.01.
AMENDMENTS.

Subject to the satisfaction of the conditions precedent set forth in Section
2.01 below, the Credit Agreement shall be, and it hereby is, amended as follows:
(a)    Section 4.1 of the Credit Agreement is hereby amended by adding a new
subsection (V) at the end thereof to read in its entirety as follows:


4824-0626-3725
3611456

--------------------------------------------------------------------------------




(V)    Beneficial Ownership Certification. The information included in any
Beneficial Ownership Certification delivered by the Borrower is true and correct
in all respects.
(b)    Section 5.1 of the Credit Agreement is hereby amended by adding a new
subsection (X) at the end thereof to read in its entirety as follows:
(X)    Beneficial Owner Certification. Promptly following any request therefor,
the Borrower shall provide such information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” requirements under the Patriot Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws.
(c)    Section 6.1(E) of the Credit Agreement are hereby amended and restated in
its entirety to read as follows:
(E)    Insolvency Event. An Insolvency Event shall have occurred with respect to
SEI, Parent, the Seller or the Borrower.
(d)    Article X of the Credit Agreement is hereby amended by adding a new
Section 10.27 at the end thereof to read in its entirety as follows:
Section 10.27    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Transaction Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Transaction Documents and any Supported QFC may in fact
be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


2



--------------------------------------------------------------------------------




In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Transaction Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Transaction Documents were
governed by the laws of the United States or a state of the United States.
(e)    Each of the following defined terms appearing in Exhibit A of the Credit
Agreement are hereby amended and restated in their respective entireties to read
as follows:
“Advance Rate” shall mean, as of any date of determination, with respect to each
Eligible Solar Loan, the lesser of (A) (i) if the Related Property for such
Eligible Solar Loan is located in a state of the United States and such Eligible
Solar Loan is not a Substantial Stage Date Solar Loan, 85%; (ii) if the Related
Property for such Eligible Solar Loan is located in an Approved U.S. Territory
and such Eligible Solar Loan is not a Substantial Stage Date Solar Loan, 75% and
(iii) if such Eligible Solar Loan is a Substantial Stage Date Solar Loan, 70%
during the Temporary Step-Up Period and 60% at all times thereafter; and (B) the
amount, expressed as a percentage, determined by dividing (x) 94% of the
purchase price for the related PV System or Independent Energy Storage System
(as applicable, in each case as set forth in the


3



--------------------------------------------------------------------------------




related Solar Loan Contract and any installation agreement related thereto) by
(y) the Solar Loan Balance for such Solar Loan; provided however that if the
Weighted Average Advance Rate with respect to all Eligible Solar Loans for which
the Related Property is located in a state of the United States and which are
not Substantial Stage Date Solar Loans would exceed 83% as of such date, the
Advance Rate with respect to all such Eligible Solar Loans for which the Related
Property is located in a state of the United States and which are not
Substantial Stage Date Solar Loans shall be 83%.
“Carrying Cost” shall mean, as of any date of determination, the sum of (i) the
Swap Rate as of such date of determination, (ii) the Usage Fee Rate and (iii)
0.75%.
“Hedge Requirements” shall mean the requirements of the Borrower to within two
(2) Business Days of the Restatement Date and on each Borrowing Date thereafter,
enter into and maintain according to the provisions hereof (for the avoidance of
doubt, including breakage or modification to remain within the required
amortizing schedule) one or more (i) fixed-floating interest rate swap
agreements at the then applicable Hedge Swap Rate or (ii) interest rate cap
agreements for which the strike rate is not more than 2.75%. In each case, the
interest rate agreement shall be (x) entered into with a Qualifying Hedge
Counterparty and (y) on an amortizing schedule that does not exceed 110.0% but
is not less than 90.0% of the expected amortization schedule of the aggregate
outstanding principal balance of the Loan Notes associated with the Advance made
on such date (unless the notional amount of such swap agreements previously
entered into in connection with prior Advances is sufficient to satisfy such
notional balance requirement) on terms and conditions and pursuant to such
documentation as shall be reasonably acceptable to the Agent.
“Lender Fee Letter” shall mean that certain fee letter agreement, dated as of
the Third Amendment Effective Date, entered into by and between the Agent and
the Borrower.


4



--------------------------------------------------------------------------------




“Temporary Step-Up Period” shall mean the period from the Third Amendment
Effective Date to the earlier to occur of (i) the closing date of the first
Takeout Transaction to occur following the Third Amendment Effective Date and
(ii) March 31, 2020.
(f)    Exhibit A of the Credit Agreement is hereby further amended by adding the
following new defined terms in the appropriate alphabetical sequence to read in
their respective entireties as follows:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” shall have the meaning set forth in Section 10.27 hereof.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


5



--------------------------------------------------------------------------------




“Hedge Swap Rate” shall mean, the then current fixed versus LIBOR swap rate
associated with the weighted average life of the expected amortization schedule
of the Aggregate Outstanding Advances which is determined by the Agent’s
proprietary model and mutually agreed upon by the Agent and the Borrower.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning set forth in Section 10.27 hereof.
“Supported QFC” shall have the meaning set forth in Section 10.27 hereof.
“Third Amendment Effective Date” means December 4, 2019.
“U.S. Special Resolution Regime” shall have the meaning set forth in Section
10.27 hereof.
(g)    Exhibit A of the Credit Agreement is hereby further amended by deleting
the following defined term in its entirety:
“Swap Rate” shall mean, the then current fixed versus LIBOR swap rate associated
with the weighted average life of the expected amortization schedule of the
Aggregate Outstanding Advances which is determined by the Agent’s proprietary
model and mutually agreed upon by the Agent and the Borrower.
SECTION 2.01.
CONDITIONS PRECEDENT TO EFFECTIVENESS OF AMENDMENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
(a)    The Agent, the Borrower, the Manager, the Servicer, the Seller, and the
Lenders shall have executed and delivered this Amendment;


6



--------------------------------------------------------------------------------




(b)    The Agent shall have received an executed copy of the Lender Fee Letter;
and
(c)    The Agent shall have received the amendment fee set forth in Section
2.5(H) of the Credit Agreement.
SECTION 3.01.
REPRESENTATIONS AND WARRANTIES

Each of the Borrower, the Manager, the Servicer, and the Seller hereby
represents and warrants to the Secured Parties that, after giving effect to this
Amendment: (a) the representations and warranties set forth in each of the
Transaction Documents by each of the Borrower, the Manager, the Servicer, and
the Seller, as applicable, are true and correct in all material respects on and
as of the date hereof, with the same effect as though made on and as of such
date (except to the extent that any representation and warranty expressly
relates to an earlier date, then such earlier date), and (b) no Amortization
Event, Event of Default, Potential Amortization Event or Potential Default has
occurred and is continuing.
SECTION 4.01
REFERENCES IN ALL TRANSACTION DOCUMENTS.

To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.
SECTION 5.01.
COUNTERPARTS.

This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.
SECTION 5.02.
GOVERNING LAW.

THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5‑1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.
SECTION 5.03.
SEVERABILITY OF PROVISIONS.

If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or


7



--------------------------------------------------------------------------------




terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Amendment and shall in no way affect the validity or
enforceability of the other provisions of this Amendment.
SECTION 5.04.
CONTINUING EFFECT.

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.
SECTION 5.05.
SUCCESSORS AND ASSIGNS.

This Amendment shall be binding upon and inure to the benefit of the Borrower,
the Paying Agent, the Custodian and the Agent and each Lender, and their
respective successors and permitted assigns.
SECTION 5.06.
NO BANKRUPTCY PETITION.

Each of the parties to this Amendment hereby covenants and agrees that, prior to
the date which is one year and one day after the payment in full of all
outstanding indebtedness for borrowed money of a Conduit Lender or any CS
Conduit Lender, it will not institute against, or join any other Person in
instituting against such Conduit Lender or CS Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States or of any other jurisdiction.
Each of the parties to this Amendment hereby covenants and agrees that, prior to
the date which is one year and one day after the payment in full of each Loan
Note, it will not institute against, or join any other Person in instituting
against the Borrower any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States. The provisions of this Section 5.06
shall survive the termination of this Amendment.
SECTION 5.07
COSTS AND EXPENSES.

The Borrower agrees to pay all costs and expenses in connection with the
preparation, execution, delivery, filing, recording, administration,
modification, amendment and/or waiver of this Amendment as required by Section
10.6 of the Credit Agreement.
[SIGNATURE PAGES FOLLOW]


8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
Amended and Restated Credit Agreement be executed and delivered as of the date
first above written.
SUNNOVA EZ-OWN PORTFOLIO, LLC, as the Borrower




By: /s/ Christopher Smith    
Name: Christopher Smith
Title: SVP, Head of Finance and Treasurer
SUNNOVA SLA MANAGEMENT, LLC,
as Manager




By: /s/ Christopher Smith    
Name: Christopher Smith
Title: SVP, Head of Finance and Treasurer
SUNNOVA ASSET PORTFOLIO 7 HOLDINGS, LLC, as Seller




By: /s/ Christopher Smith    
Name: Christopher Smith
Title: SVP, Head of Finance and Treasurer
SUNNOVA SLA MANAGEMENT, LLC,
as Servicer




By: /s/ Christopher Smith    
Name: Christopher Smith
Title: SVP, Head of Finance and Treasurer




[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





CREDIT SUISSE AG, NEW YORK BRANCH, as Agent




By: /s/ Kenneth Aini    
Name: Kenneth Aini
Title: Vice President
By: /s/ Kevin Quinn    
Name: Kenneth Aini
Title: Vice President
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Committed Lender




By: /s/ Kenneth Aini    
Name: Kenneth Aini
Title: Authorized Signatory
By: /s/ Kevin Quinn    
Name: Kevin Quinn
Title: Authorized Signatory
GIFS CAPITAL COMPANY, LLC, as a Conduit Lender




By: /s/ Carey D. Fear    
Name: Carey D. Fear
Title: Manager




[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------







ALPINE SECURITIZATION LTD, as a Conduit Lender


By: Credit Suisse AG, New York Branch, as attorney-in-fact




By: /s/ Kenneth Aini    
Name: Kenneth Aini
Title: Vice President
By: /s/ Kevin Quinn    
Name: Kevin Quinn
Title: Vice President




[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]